

116 SRES 582 ATS: Designating Michael P. DiSilvestro as Director Emeritus of Senate Security of the United States Senate.
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 582IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. McConnell (for himself, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mrs. Loeffler, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating Michael P. DiSilvestro as Director Emeritus of Senate Security of the United States Senate.Whereas Michael P. DiSilvestro will retire from the United States Senate after serving for over 30 years as the first Director of the Office of Senate Security, and in the Senate for over 37 years total, including numerous postponements of his retirement when the needs of the Senate prevailed upon him;Whereas his career has been dedicated to protecting and facilitating the Senate’s ability to review, discuss, and act upon the most sensitive national security information in our Government;Whereas he represented the Senate boldly and effectively to the executive branch of Government as it delivered critical documents and briefings for the consideration and oversight of the Senate;Whereas his selfless dedication to the Senate’s constitutional function has made him a leader in planning and executing continuity programs for the Senate and Congress as a whole;Whereas, at great peril, he remained on the front line of service to the Senate in times of heinous attacks on Senate offices;Whereas he has upheld the highest standards and traditions of the Senate as a universally trusted voice of nonpartisan professionalism and expertise; andWhereas he has earned the respect and esteem of the Senate: Now, therefore, be it That, effective May 23, 2020, as a token of the appreciation of the Senate for his long and faithful service, Michael P. DiSilvestro is hereby designated as Director Emeritus of Senate Security of the United States Senate. 